Citation Nr: 1736368	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-19 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to August 7, 2009, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

 The Veteran served on active duty from June 1993 to June 1997. 

This matter is on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that granted service connection for tinnitus, effective August 7, 2009. 

The Veteran testified before the undersigned in November 2016.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if further action is required on his part.


REMAND

In the February 2012 Notice of Disagreement (NOD), the Veteran contended that the initial April 1998 rating decision denying service connection for tinnitus was the product of clear and unmistakable error (CUE), specifically identifying that the exact same information, including in-service complaints of hearing problems and a diagnosis within a year of discharge, was used later to grant the claim.  He made the same argument at his 2016 Board hearing.  The Board may not consider a CUE challenge to a final RO decision in the first instance; "[i]n such a circumstance, the Board is obligated to refer that theory of CUE to the RO" for an initial decision.  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc).

The allegation of CUE is inextricably intertwined with the issue of whether the Veteran is entitled to an earlier effective date for service connection.  The Board must; therefore insure that the CUE question is adjudicated before deciding the appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate whether there was CUE in the April 1998 decision that denied entitlement to service connection for tinnitus.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC), including consideration of the CUE question.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


